DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/20 and 6/16/21 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 8/26/2020.  These drawings are acceptable.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017149961 (relying on US 20180375083 for citation; hereinafter, Takahashi).
As to Claims 5 and 6:
	As discussed in Takahashi, paragraph 0036, the electrode tab 13 can be a first electrode that is a positive or negative electrode.
	Takahashi discloses a battery comprising: a positive electrode; a negative electrode; a positive electrode tab electrically connected to the positive electrode, a negative electrode tab electrically connected to the negative electrode ([0036-0045], Fig. 1, 4); and a positive electrode tab tape covering the positive electrode tab (see “… insulating tape 14…”, [0047], Fig. 1),
wherein the positive electrode tab tape has a multilayer structure in which an adhesive layer and a substrate layer primarily formed from an organic material are laminated in this order from an electrode tab side (see “… insulating tape 14… covers the entire surface of the exposed portion 11a… a substrate layer 141 and a first adhesive layer 142…”, [0047], Fig. 1), and
(see “adhesive… first adhesive layer... acrylic resins… natural rubber… synthetic rubber… adhesive may contain additives, such as a tackifier, a crosslinking agent, an anti-agent agent, a coloring agent, an antioxidant…”, [0054]).
As to Claims 7-8:
	Takahashi discloses that the adhesive material includes acrylic resins and/or natural/synthetic rubber [0054].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi as applied to claims 5-8 above, and further in view of Yamashita et al., US 20040224225 (hereinafter, Yamashita).

	In the same field of endeavor, Yamashita also discloses a packaging layer involving an adhesive layers and an insulation layer covering electrode tabs (Abstract, Fig. 4-6).  Yamashita further discloses that the additive in the adhesive layer can be calcium carbonate, which can improve the chemical resistance and solvent resistance [0083].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the specific additive as taught by Yamashita as one of the additive of Takahashi as to improve the chemical resistance and solvent resistance [0083].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723